Bussell, C. J.
I dissent from the judgment of affirmance solely upon one ground. There is, in my opinion, evidence in the ease, which, if credible to the jury, might have authorized them to find the defendant guilty of involuntary manslaughter, that is, that the blows were inflicted without any intention at the time to kill. The charge upon ■ voluntary manslaughter (which necessarily includes an intention to take human life) does not obviate the necessity, where there might be a conviction for involuntary manslaughter, to charge upon the latter subject because the latter relates to a killing where such a result was not intended. In my opinion, as ruled in Kelly v. State, 145 Ga. 210 (supra), in any case where a jury, considering the nature of the weapon used and all and any of the attendant circumstances in the assault which produces death, might find from any of the testimony that the defendant had no intention to kill, the law of involuntary manslaughter should be given and the question submitted to the jury for their determination. In the present ease, personally, I believe from the evidence that the defendant did intend to kill; but that question is not for a court but for the jury, and wherever involuntary manslaughter is involved they should be instructed upon the law applicable thereto.